Luke, J.,
dissenting. I do not concur in the judgment of affirmance in this case. I dissent especially from the ruling in the 2d division of the decision. The grounds of the motion for a new trial referred to in that ruling were sufficiently presented for consideration. Where the exclusion of evidence is complained of in a ground of a motion for a new trial, error is sufficiently shown when it is shown that the excluded evidence was legal. It makes no difference upon what ground such testimony may have been excluded, whether upon the order of the court without motion therefor, or whether upon the objection of opposing counsel. The error *798assigned is not the overruling of an objection to the introduction of evidence, where by precedent it is necessary to present the grounds of objection urged at the time.